UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ASIEL PENA GUTIERREZ,
A# 201 573 088,

Petitioner,

v. SA-20-CV-01225-DAE

DEBORAH ACHIM, ICE Field Office
Director; JEFFREY A. ROSEN, Acting
United States Attorney General; PETE
GAYNOR, Interim Head of DHS; RAY
CASTRO, Warden, South Texas ICE
Processing Center,!

LP9LP2 LIS LILI LILLY L 9 LI9 SY LILY LYS 9 LIS AF LID

Respondents.

ORDER OF DISMISSAL
Before the Court are Petitioner Asiel Pena Gutierrez’s (“Gutierrez”) 28 U.S.C. § 2241
Petition for Writ of Habeas Corpus and Respondents’ Response and Motion for Summary
Judgment. (ECF Nos. 1, 9). After review, the Court orders Gutierrez’s section 2241 Petition and

Respondents’ Response and Motion for Summary Judgment DISMISSED WITHOUT

PREJUDICE AS MOOT. (ECF Nos. 1, 9).
BACKGROUND
Gutierrez, a citizen of Cuba, illegally entered the United States in 2019 and was detained

by ICE. (ECF No. 1). He has been in the custody of ICE since that time. (/d.). An immigration

 

' Rule 25(d) of the Federal Rules of Civil Procedure allows for the automatic substitution of an official’s successor
for an official sued in his official capacity. FED. R. Civ. P. 25(d). Since the filing of the Petition, (1) Jeffrey A. Rosen
began serving as Acting United States Attorney General, and (2) Federal Emergency Management Agency
Administrator Pete Gaynor began serving as interim head of DHS, replacing Acting Secretary Chad Wolf.

Accordingly, the Clerk of Court is directed to change the style of the case to reflect these change as set out in the style
of this Order.
judge ordered Gutierrez removed to Cuba. (ECF Nos. 1, 9). Respondents have now advised the
Court that Gutierrez was removed to Cuba on December 29, 2020. (ECF No. 10).
ANALYSIS

Prior to his removal, Gutierrez filed this section 2241 Petition challenging his continued
detention. (ECF No. 1). Because Gutierrez has been removed, the Court finds his Petition and
Respondents’ Response and Motion for Summary Judgment moot. (ECF Nos. 1, 9).

Applicable Law

“Article III of the Constitution limits federal ‘Judicial Power,’ to ‘Cases’ and

‘Controversies.’” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395 (1980). A case
| becomes moot, depriving the Court of power, “when the issues presented are no longer ‘live’ or
the parties lack a legally cognizable interest in the outcome.” Jd. at 396 (quoting Powell v,
McCormack, 395 U.S. 486, 496 (1969)). A party must continue to have a personal stake in the
outcome of the lawsuit. Spencer v. Kemna, 523 U.S. 1, 7 (1998). In other words, a party seeking
relief must have suffered, or be threatened with, an actual injury that is likely to be redressed by a
favorable judicial decision. /d. In the absence of an actual injury that is likely to be redressed by a
favorable judicial decision, the matter becomes moot and subject for Summary Judgment. See
Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990).
Application

In his Petition, Gutierrez requested that he be released on his own recognizance, on parole,
on “low bond,” or on “reasonable conditions of supervision.” (ECF No. 1). As set out above,
Respondents have filed an Advisory stating Gutierrez is no longer detained by ICE and has been
removed to his home country. (ECF No. 10, Exh. 1). A search of the ICE online locator system

confirms that Gutierrez is no longer in the custody of ICE. See https://locator.ice.gov/od|s/#/results
(last visited Jan. 20, 2020). The locator system returned “zero (0) matching records” in response
to a search using both Gutierrez’s “A—Number” and country of origin and his name and country
of origin. Jd, Because he is no longer detained, the relief he seeks is no longer available. In other
words, the Court can no longer redress his alleged injury with a favorable judicial decision. See
Spencer, 523 U.S. at 7. Accordingly, Gutierrez’s claim for relief is moot and his Petition is subject
to dismissal, as is Respondents’ Response and Motion for Summary Judgment. See id.

IT IS THEREFORE ORDERED that Petitioner Asiel Pena Gutierrez’s 28 U.S.C. § 2241
Petition for Writ of Habeas Corpus (ECF No. 1) and Respondents’ Response and Motion for

Summary Judgment (ECF No. 9) are DISMISSED WITHOUT PREJUDICE AS MOOT.

SIGNED hang Aor l. Ada

Davi an Ezra
Seni njted Sfates District Judge
